Citation Nr: 1505433	
Decision Date: 02/05/15    Archive Date: 02/18/15

DOCKET NO.  12-12 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for bilateral ankle/foot disorders, to include degenerative joint disease (DJD) of the bilateral great toes, peripheral neuropathic pain, and pes planus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and J.H.


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran served on active duty from September 1978 to September 1981.  

Initially, it is noted that the Veteran's claim for bilateral foot disorders has been reclassified as on the title page, to include bilateral ankle disorders.  This slight change was made as such best represents the Veteran's claims.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision of the St. Paul, Minnesota, Regional Office (RO) of the Department of Veterans Affairs (VA).  

A Travel Board hearing was held in April 2014 before the undersigned Veterans Law Judge (VLJ), sitting in St. Paul, Minnesota.  A copy of the transcript of that hearing is of record.  

The following determination is based on review of the Veteran's claims file in addition to his Virtual VA and Veterans Benefits Management System "eFolders."  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

The Veteran contends that he has suffered from foot problems since his time on active duty where he underwent 20 mile marches on a regular basis with his full gear.  He also states that he was treated while on active duty for blisters and foot and ankle pain, and that these complaints are consistent with his current foot/ankle problems.  

Review of the service treatment records (STRs) reflects that the Veteran was seen for right ankle pain in April 1979.  In July 1979, he was seen for complaints of blisters and warts on both feet.  In May 1980, he was seen for ankle problems after playing basketball.  The ankle was swollen and tender to touch.  He elected not to undergo a medical examination at time of separation.  

In May 2011, the Veteran filed a claim for service connection for bilateral foot problems noting that he was treated during service for arch problems.  

Post service records, dated from 2001, primarily reflect treatment for other conditions.  However, clinical records in the Veteran's "eFolder" include VA reports from 2009 wherein the Veteran related that he foot problems which he attributed to inservice activities such as marching, hiking, and mountain climbing.  Podiatry notes show foot pain with pes planus, bilaterally, and a prescription for orthotics.  These records also show peripheral neuropathic pain of the feet, which was described as a burning and stinging in the feet.  

When examined by VA in December 2011, the Veteran reported that his feet were becoming "hotter" and "burning" with daily activities and walking on a flat surfaced felt more like "walking on gravel."  He also reported a baseline 8 out of 10 level of pain in the feet.  Examination was negative for Morton's neuroma, metatarsalgia, hammer toes, hallux valgus, hallux rigidus, pes cavus, or malunion or nonunion of tarsal or metatarsal bones.  Diagnostic testing revealed minimal degenerative changes at the first metatarsophalangeal joints (MTPJs) of both feet.  

The VA examiner diagnosed minimal DJD of the bilateral first great toe MTPJs and opined that this was less likely than not related to active duty.  For rationale, the examiner noted that the Veteran had no physical abnormalities of either foot on enlistment.  During service, the Veteran complained of right foot and ankle pain and was diagnosed with a sprain.  This was treated conservatively and resolved.  The examiner also noted that there was no medical evidence of ongoing care for a foot condition of either foot during the first year after separation from service.  Post service diagnoses of additional foot problems were made in 2011.  The examiner further explained that the current examination demonstrated a mild reduction in arch height with weight bearing and mild heel valgus consistent with pes planus, bilaterally, but no other physical abnormalities of the feet.  Current X-rays of the feet demonstrated bilateral symmetrical mild DJD of the MTPJs of both great toes.  Given the 30 plus years since separation from service, it was opined that aging and an active lifestyle were the likely causes of the current mild DJD of the bilateral great toe MTPJs.  

Additional VA records, to include documents dated in January 2012, (see Virtual VA "eFolder"), reflect that the Veteran was fitted with shoe orthotics, and that he was taking medication to treat his peripheral neuropathic foot pain.  

Additional examination was requested in that the Veteran also suffered from pes planus and peripheral neuropathic pain, and no opinion as to their etiology was made in the 2011 exam.  In August 2012, following review of the claims file, a VA examiner opined that the Veteran's peripheral neuropathy was more likely than not related to his chronic alcohol use and not caused by or the result of injury during service.  As to pes planus, the examiner stated that this condition was most likely an age related change due to chronic stress.  It was noted that there was no indication that the Veteran developed pes planus during service.  It was further explained that the Veteran did not have an injury to the plantar fascia, rather his service records showed documentation of an ankle injury that did not cause a chronic abnormal gait and would less likely as not have led to a foot condition.  

The Veteran and J.H. provided testimony in April 2014 in support of the claim at hand.  

Added to the record in April 2014 was a statement by a VA podiatrist wherein he noted that the Veteran had been having problems with right ankle pain since he suffered an inversion injury during service in 1979.  Upon examination, he continued to have some tenderness in the area of the lateral malleolus.  He had peripheral neuropathy in the distal one third of both feet.  The VA doctor opined that that the Veteran's continuing ankle problems were as likely as not caused by his injury during service.  

As noted earlier, the Veteran's claim for bilateral foot disorders was reclassified to include bilateral ankle disorders as this best represented the Veteran's claims.  With the addition to the claims file of the April 2014 VA physician's opinion as to the etiology of a bilateral ankle condition in contradiction to the previous VA opinion, the Board notes that the record contains conflicting opinions as to the nature and origin of the Veteran's ankle disorder.  Moreover, it is not clear that all previous opinions as to bilateral foot disorders considered inservice treatment for ankle injuries in addition to treatment for blisters.  The low threshold standard as to when a VA nexus examination is necessary is met and such examination must be scheduled.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  Updated treatment records should be obtained and added to the claims folder.

2.  Following completion of the above, schedule the Veteran for an appropriate examination.  Provide the examiner with access to the paper and electronic claims files.  Request that the examiner review the files, including STRs of foot/ankle pain due to blisters as well as sprains, the Veteran's reports of a continuity of foot and ankle problems, and the 2011 and 2012 VA reports, as well as the 2014 VA examiner's opinion.  

Request that the examiner provide a diagnosis for all current foot and ankle disorders and provide an opinion as to whether each of the current disorders at least as likely as not (50 percent probability or greater) first manifested with the Veteran's treatment for foot or ankle pain in service or are caused or aggravated by any aspect of service.  See STRs dated in 1979 and 1980.  

The examiner must specifically address the Veteran's assertion of continuity of foot and ankle pain after service, and whether any current disorders (including bilateral DJD of the great toes, peripheral neuropathic pain, or pes planus), at least as likely as not (50 percent probability or greater) are congenital or developed after service.  A neurologic or podiatry consultation and opinion may be obtained if deemed necessary by the initial examiner.  

A rationale must be provided for each opinion offered.  If the foregoing cannot be answered on a medical or scientific basis and without invoking processes relating to guesses or judgment based upon mere conjecture, the examiner should clearly and specifically so specify in the report and explain why this is so.  

3.  Thereafter, readjudicate the claim for service connection for a bilateral foot/ankle disorder, to include DJD of the bilateral great toes, peripheral neuropathic pain, and pes planus.  If the claim is not granted in full, the Veteran and his representative should be provided a supplemental statement of the case and afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).  

